     Case 2:20-cv-00499-KJM-AC Document 18 Filed 08/19/20 Page 1 of 2


1    Russell S. Thompson, IV (Cal. Bar No. 325944)
2    Elliot Rosenberger (Cal. Bar No. 298837)
     Thompson Consumer Law Group, P.C.
3    5235 E. Southern Ave. D106-618
4
     Mesa, AZ 85206
     Telephone: (602) 388-8898
5    Facsimile: (866) 317-2674
6
     rthompson@thompsonconsumerlaw.com
     erosenberger@thompsonconsumerlaw.com
7    Attorneys for Plaintiffs
8
                              UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA
10
     Emily Armstrong and Jessie Bartholomew, )            Case No. 2:20-cv-00499-KJM-AC
11                                           )
     Plaintiffs,                             )            JOINT     STIPULATION                  OF
12
                                             )            VOLUNTARY DISMISSAL                  WITH
13          vs.                              )            PREJUDICE
                                             )
14
     Santander Consumer USA, Inc. dba)
15   Chrysler Capital,                       )
                                             )
16
     Defendant.                              )
17                                           )
18
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties in this matter, through their
19
     undersigned counsel, stipulate and agree to voluntarily dismiss this matter with prejudice,
20

21   with each party to bear its own costs and attorneys’ fees.
22
     Dated: August 19, 2020
23
     Respectfully submitted,
24

25   /s/ Russell S. Thompson, IV                                    s/ Chad R. Fuller
     Elliot Rosenberger (Cal. Bar No. 98837)                        Chad R. Fuller, Bar No. 190730
26   Russell S. Thompson, IV (Cal. Bar No. 325944)                  TROUTMAN SANDERS LLP
27
     Thompson Consumer Law Group, P.C.                              chad.fuller@troutman.com
     5235 E. Southern Ave. D106-618                                 11682 El Camino Real Suite 400
28   Mesa, AZ 85206                                                 San Diego, CA 92130
     Telephone: (602) 845-5968                                      Telephone: 858-509-6056


                                   Joint Stipulation of Voluntary Dismissal - 1
     Case 2:20-cv-00499-KJM-AC Document 18 Filed 08/19/20 Page 2 of 2


1    Facsimile: (866) 317-2674                                     Facsimile: 858-509-6040
2    erosenberger@thompsonconsumerlaw.com                          Attorneys for Defendant
     rthompson@thompsonconsumerlaw.com
3    Attorneys for Plaintiffs
4

5

6

7                                CERTIFICATE OF SERVICE
8
           I certify that on August 19, 2020, I filed the foregoing document with the Court
9
     using CM/ECF, which will send notification of such filing to all counsel of record.
10

11
                                                   s/ Russell S. Thompson, IV
12
                                                   Russell S. Thompson, IV
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                  Joint Stipulation of Voluntary Dismissal - 2
